         Case 2:19-bk-14989-WB             Doc 323STATES
                                            UNITED     Filed 09/18/19OF JUSTICE
                                                          DEPARTMENT      Entered 09/18/19 12:34:57                     Desc
                                            Main  Document        Page   1 of 16
                                            OFFICE OF THE UNITED STATES TRUSTEE
                                                 CENTRAL DISTRICT OF CALIFORNIA

In Re:                                                              CHAPTER 11 (BUSINESS)
                                                                    Case Number:                                2:19-BK-14989-WB
                                                                                                                jointly administered with
    Scoobeez Global, Inc.                                                                                       2:19-BK-14997-WB;
                                                                                                                2:19-BK-14991-WB


                                                                    Operating Report Number:                                   4
                                                     Debtor(s)      For the Month Ending:                    8/1/2019 to 8/31/2019

                                              I. CASH RECEIPTS AND DISBURSEMENTS
                                                     A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                            425

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                 325
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                              100

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)

   TOTAL RECEIPTS THIS PERIOD:                                                                                                        0

5. BALANCE:                                                                                                                        100

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                                                -
   Disbursements (from page 2)                                                                   10

   TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                               10

7. ENDING BALANCE:                                                                                                                   90

8. General Account Number(s):                                    ******7303


                                                                 DIP Scoobeez Global Operating Wells Fargo
                                                                 3200 Foothill, Blvd.
   Depository Name & Location:                                   La Crescenta, CA 91214


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit
specifying what was sold, to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                           Page 1 of 16
              Case 2:19-bk-14989-WB       Doc 323 FROM
                                 TOTAL DISBURSEMENTS Filed 09/18/19
                                                        GENERAL          Entered
                                                                ACCOUNT FOR         09/18/19 12:34:57
                                                                            CURRENT PERIOD                                                       Desc
                                           Main Document         Page 2 of 16
  Date           Check                                                                                         *Amount          **Amount
mm/dd/yyyy      Number                Payee or DIP account                           Purpose                  Transferred       Disbursed          Amount


  08/30/2019 Deduction Wells Fargo Bank                                 Monthly Service Fee                                                 10              10

                                                                    TOTAL DISBURSEMENTS THIS PERIOD:                                        10              10

* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                             Page 2 of 16
         Case 2:19-bk-14989-WB               Doc 323 GENERAL
                                                      Filed 09/18/19
                                                             ACCOUNT    Entered 09/18/19 12:34:57   Desc
                                              Main Document
                                                    BANK RECONCILIATION of 16
                                                                  Page 3

                            Bank statement Date:                8/31/2019   Balance on Statement:          90

Plus deposits in transit (a):
                                                        Deposit Date          Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                   0

Less Outstanding Checks (a):
                           Check Number                  Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                   0

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                     90

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                          Page 3 of 16
    Case 2:19-bk-14989-WB            Doc  323RECEIPTS
                                      I. CASH     FiledAND
                                                        09/18/19    Entered 09/18/19 12:34:57
                                                           DISBURSEMENTS                        Desc
                                      Main Document
                                              B. (PAYROLL ACCOUNT) of 16
                                                             Page  4

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:

4. RECEIPTS DURING CURRENT PERIOD:
   (Transfer from General Account)

5. BALANCE:

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***

7. ENDING BALANCE:

8. PAYROLL Account Number(s):

   Depository Name & Location:




                                                 Page 4 of 16
    Case 2:19-bk-14989-WB      Doc 323FROM
                   TOTAL DISBURSEMENTS   Filed 09/18/19
                                            PAYROLL ACCOUNTEntered 09/18/19
                                                           FOR CURRENT PERIOD 12:34:57   Desc
                                Main Document        Page 5 of 16
  Date        Check
mm/dd/yyyy   Number          Payee                           Purpose                     Amount




                                                      TOTAL DISBURSEMENTS THIS PERIOD:




                                           Page 5 of 16
         Case 2:19-bk-14989-WB               Doc 323 PAYROLL
                                                      Filed 09/18/19
                                                             ACCOUNT    Entered 09/18/19 12:34:57   Desc
                                              Main Document
                                                    BANK RECONCILIATION of 16
                                                                  Page 6

                            Bank statement Date:                8/31/2019   Balance on Statement:

Plus deposits in transit (a):
                                                        Deposit Date          Deposit Amount




TOTAL DEPOSITS IN TRANSIT

Less Outstanding Checks (a):
                           Check Number                  Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                          Page 6 of 16
    Case 2:19-bk-14989-WB            Doc  323RECEIPTS
                                      I. CASH   FiledAND
                                                       09/18/19    Entered 09/18/19 12:34:57
                                                          DISBURSEMENTS                        Desc
                                      Main Document         Page
                                               C. (TAX ACCOUNT)   7 of 16

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX
ACCOUNT REPORTS

3. BEGINNING BALANCE:

4. RECEIPTS DURING CURRENT PERIOD:
   (Transfer from General Account)

5. BALANCE:

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***

7. ENDING BALANCE:

8. TAX Account Number(s):

   Depository Name & Location:




                                                 Page 7 of 16
    Case 2:19-bk-14989-WB     Doc 323 FROM
                    TOTAL DISBURSEMENTS FiledTAX
                                              09/18/19    Entered
                                                 ACCOUNT FOR CURRENT09/18/19
                                                                     PERIOD 12:34:57    Desc
                               Main Document        Page 8 of 16
  Date        Check
mm/dd/yyyy   Number          Payee                          Purpose                     Amount




                                                     TOTAL DISBURSEMENTS THIS PERIOD:




                                          Page 8 of 16
         Case 2:19-bk-14989-WB               Doc 323 Filed  09/18/19 Entered 09/18/19 12:34:57
                                                       TAX ACCOUNT                                  Desc
                                              Main Document       Page 9 of 16
                                                    BANK RECONCILIATION

                            Bank statement Date:                8/31/2019   Balance on Statement:

Plus deposits in transit (a):
                                                        Deposit Date          Deposit Amount




TOTAL DEPOSITS IN TRANSIT

Less Outstanding Checks (a):
                           Check Number                  Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                          Page 9 of 16
        Case 2:19-bk-14989-WB               DocI.323   FiledSCHEDULE
                                                  D SUMMARY  09/18/19    Entered 09/18/19 12:34:57
                                                                     OF CASH                                          Desc
                                             Main Document       Page 10 of 16
ENDING BALANCES FOR THE PERIOD:
                     (Provide a copy of monthly account statements for each of the below)

                                                             General Account:                          $90
                                                              Payroll Account:
                                                                 Tax Account:
       *Other Accounts:


        *Other Monies:
                                                   **Petty Cash (from below):                           $0

TOTAL CASH AVAILABLE:                                                                                                         $90


Petty Cash Transactions:
          Date                       Purpose                                               Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                 $0



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                           Page 10 of 16
            Case 2:19-bk-14989-WB      DocOF323
                                II. STATUS         Filed
                                              PAYMENTS  TO 09/18/19    Entered
                                                           SECURED CREDITORS,     09/18/19 12:34:57
                                                                              LESSORS                                         Desc
                                        Main
                                      AND      Document
                                           OTHER                Page CONTRACTS
                                                 PARTIES TO EXECUTORY 11 of 16


                                                                                                 Post-Petition payments
    Creditor, Lessor, Etc.          Frequency of Payments (Mo/Qtr)       Amount of Payment        not made (Number)             Total Due




                                                                                                             TOTAL DUE:


                                                               III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                                                         Gross Sales Subject to Sales Tax:
                                                                                                       Total Wages Paid:

                                                                          Total Post-Petition                                Date Delinquent
                                                                           Amounts Owing           Amount Delinquent          Amount Due
                                 Federal Withholding
                                 State Withholding
                                 FICA- Employer's Share
                                 FICA- Employee's Share
                                 Federal Unemployment
                                 Sales and Use
                                 Real Property
                        Other:
                                                              TOTAL:




                                                                Page 11 of 16
              Case 2:19-bk-14989-WB                         Doc   323 OF ACCOUNTS
                                                              IV. AGING   Filed 09/18/19         Entered 09/18/19 12:34:57
                                                                                  PAYABLE AND RECEIVABLE                                                    Desc
                                                             Main Document            Page 12 of 16
                                                                                             *Accounts Payable                              Accounts Receivable
                                                                                               Post-Petition                 Pre-Petition                   Post-Petition
                                                                     30 days or less
                                                                       31 - 60 days
                                                                       61 - 90 days
                                                                      91 - 120 days
                                                                     Over 120 days
                                                                            TOTAL:

                                                                               V. INSURANCE COVERAGE

                                       Type                  Name of Carrier                 Amount of Coverage         Policy Expiration Date      Premium Paid Through (Date)
                            Office Building          Liberty Mutual                    $1M                                             12/5/2019                       12/5/2019



                  Others:


                                                                  VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                                              (TOTAL PAYMENTS)

 Quarterly Period Ending
         (Date)               Total Disbursements            Quarterly Fees                      Date Paid                  Amount Paid               Quarterly Fees Still Owing




                                                                                   0                                                           0                                   0

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                                   Page 12 of 16
          Case 2:19-bk-14989-WBVII SCHEDULE
                                   Doc 323OF COMPENSATION
                                             Filed 09/18/19
                                                          PAID Entered   09/18/19 12:34:57
                                                               TO INSIDERS                                      Desc
                                    Main Document      Page 13 of 16

                                          Date of Order Authorizing                                        Gross Compensation
            Name of Insider                    Compensation              *Authorized Gross Compensation   Paid During the Month




                                        VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                          Date of Order Authorizing                                       Amount Paid During the
            Name of Insider                    Compensation                         Description                  Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                           Page 13 of 16
                  Case 2:19-bk-14989-WB                                 Doc 323 Filed      09/18/19
                                                                                  IX. PROFIT                 Entered 09/18/19 12:34:57
                                                                                             AND LOSS STATEMENT                                                           Desc
                                                                                        (ACCRUAL BASIS ONLY)
                                                                         Main Document            Page 14 of 16
                                                                         8/1/2019 through        7/1/2019 through       6/1/2019 through       4/30/2019 through
                                                                            8/31/2019               7/31/2019              6/30/2019               5/31/2019           Cumulative Post-Petition
Sales/Revenue:
    Gross Sales/Revenue                                                                     0                       0                      0                       0                                 0
    Less: Returns/Discounts                                                                 0                       0                      0                       0                                 0
                                                   Net Sales/Revenue                        0                       0                      0                       0                                 0

Cost of Goods Sold:
   Beginning Inventory at cost                                                              0                       0                      0                       0                                 0
   Purchases                                                                                0                       0                      0                       0                                 0
   Less: Ending Inventory at cost                                                                                                                                                                    0
                                           Cost of Goods Sold (COGS)                        0                       0                      0                       0                                 0

Gross Profit                                                                                0                       0                      0                       0                                 0

   Other Operating Income (Itemize)                                                                                                                                                                  0

Operating Expenses:
   Payroll - Insiders                                                                        0                      0                   0                          0                                0
   Payroll - Other Employees                                                                 0                      0                   0                          0                                0
   Payroll Taxes                                                                             0                      0                   0                          0                                0
   Other Taxes (Itemize)                                                                     0                      0                   0                          0                                0
   Filing Fees                                                                               0                      0                   0                          0                                0
   Depreciation and Amortization                                                             0                      0                 313                          0                              313
   Rent Expense - Real Property                                                              0                      0                   0                          0                                0
   Lease Expense - Personal Property                                                         0                      0                   0                          0                                0
   Insurance                                                                                 0                      0                   0                          0                                0
   Real Property Taxes                                                                       0                      0                   0                          0                                0
   Telephone and Utilities                                                                   0                      0                   0                          0                                0
   Repairs and Maintenance                                                                   0                      0                   0                          0                                0
   Travel and Entertainment (Itemize)                                                        0                      0                   0                          0                                0
   Miscellaneous Operating Expenses (Itemize) (1)                                           10                      0                   0                          0                                0
                                        Total Operating Expenses                            10                      0                 313                          0                              323

                                      Net Gain/(Loss) from Operations                   (10)                        0                 (313)                        0                              (323)

Non-Operating Income:
   Interest Income                                                                          0                       0                      0                       0                                 0
   Net Gain on Sale of Assets (Itemize)                                                     0                       0                      0                       0                                 0
   Other (Itemize)                                                                          0                       0                      0                       0                                 0
                                          Total Non-Operating income                        0                       0                      0                       0                                 0

Non-Operating Expenses:
   Interest Expense                                                                         0                       0                      0                       0                                 0
   Legal and Professional (Itemize)                                                         0                       0                      0                       0                                 0
   Other (Itemize)                                                                          0                       0                      0                       0                                 0
                                        Total Non-Operating Expenses                        0                       0                      0                       0                                 0

NET INCOME/(LOSS)                                                                       (10)                        0                 (313)                        0                              (323)

(Attach exhibit listing all itemizations required above)


(1) Wells Fargo Monthly bank fee of $10.




                                                                                                 Page 14 of 16
              Case 2:19-bk-14989-WB                 Doc 323 X.Filed 09/18/19
                                                                BALANCE SHEET    Entered 09/18/19 12:34:57                            Desc
                                                     Main Document
                                                            (ACCRUAL BASISPage
                                                                          ONLY) 15 of 16

ASSETS                                                                               Current Month End
   Current Assets:
   Unrestricted Cash                                                                                            90
   Restricted Cash
   Accounts Receivable
   Inventory
   Notes Receivable from Scoobeez - Hillair Note                                                     11,153,098 (1)
   MCA Settlement from Scoobeez (Operating)                                                           8,098,859
   Prepaid Expenses
   Other (Itemize)                                                                                        (640,000) (3)
                                                           Total Current Assets                                                               18,612,047

Property, Plant, and Equipment                                                                               8,757
Accumulated Depreciation/Depletion                                                                          (5,109)
                                          Net Property, Plant, and Equipment                                                                       3,648

Other Assets (Net of Amortization):
   Due from Insiders
   Other (Itemize)                                                                                       1,416,090 (2)
                                                             Total Other Assets                                                                1,416,090

TOTAL ASSETS                                                                                                                                  20,031,785

LIABILITIES
Post-petition Liabilities:
   Accounts Payable
   Taxes Payable
   Notes Payable
   Professional fees
   Secured Debt
   Other (Itemize)                                                                                        (640,000) (3)
                                                   Total Post-petition Liabilities                                                              (640,000)

Pre-petition Liabilities:
   Notes Payable Due to Hillair                                                                      11,153,098 (3)
   Priority Liabilities
   Unsecured Liabilities                                                                             11,079,899 (4)
   Other (Itemize)
                                                    Total Pre-petition Liabilities                                                            22,232,997

TOTAL LIABILITIES                                                                                                                             21,592,997

EQUITY:
   Pre-petition Owners’ Equity                                                                       (1,560,889)
   Post-petition Profit/(Loss)                                                                             (323)
   Direct Charges to Equity
TOTAL EQUITY                                                                                                                                  (1,561,212)

TOTAL LIABILITIES & EQUITY                                                                                                                    20,031,785




(1) The amount purportedly borrowed from Hillair Capital Management ("Hillair") was passed through the Debtor (the parent company) to Scoobeez (the
Debtor's subsidiary, which is the operating entity).
(2) This amount represents the value of Goodwill attributed to the purchase of Scoobeez and Scoobur in 2015.
(3) Since the petition date Scoobeez has paid $640K to Hillair pursuant to cash collateral stipulations and order(s) thereon, and this amount should be
applied in a manner consistent therewith.
(4) The unsecured liabilities reflected in the books of the Debtor are itemized as follows: Imran Firoz accrued salary ($243,933), Shahan Ohanessian
accrued salary ($685,000), Richard Dolan ($500,000 note payable and $165,278 in interest payable), advance from Shahan Ohanessian ($1,323,500), and
other notes payable and accrued expenses, all of which are being reviewed by the Debtors' Chief Restructuring Officer and will be revised as necessary
and appropriate. In addition, of the total unsecured liabilities, $8,090,859 consists of unsecured liabilities in favor of various merchant cash advance
companies (collectively, the "MCA's") as reflected in the settlement agreement by and among the Debtor and Scoobeez on the one hand and the MCA's
on the other hand.
                                                                       Page 15 of 16
             Case 2:19-bk-14989-WB                     Doc 323 XI.
                                                                Filed  09/18/19 Entered 09/18/19 12:34:57
                                                                   QUESTIONNAIRE                                                                 Desc
                                                        Main Document      Page 16 of 16

1.   Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as have been authorized by the court? If
     "Yes", explain below:                                                                                                                        No    Yes
                                                                                                                                                  X


2.   Has the debtor-in-possession during this reporting period provided compensation or remuneration to any officers, directors, principals,
     or other insiders without appropriate authorization? If "Yes", explain below:                                                                No    Yes
                                                                                                                                                  X

3.   State what progress was made during the reporting period toward filing a plan of reorganization
     On or about August 1, 2019, the Debtors filed a Motion For Entry of an Order Extending the Deadline Pursuant to Section 365(d)(4) of
     the Bankruptcy Code to Assume or Reject Unexpired Leases of Nonresidential Real Property (the “Lease Extension Motion”) and a
     Motion to Extend the Exclusivity Period for Filing a Chapter 11 Plan and Disclosure Statement (the “Exclusivity Motion”). On or about
     August 2, 2019, the Court granted the Debtors’ Motion to Set Bar Date to File Proofs of Claim, and the related Notice of Bar Date for
     Filing Proofs of Claim [and Interest] was filed and served on all requisite parties-in-interest on or about August 6, 2019. On August 7,
     2019 and August 8, 2019, the Court entered orders continuing the hearings on the motions for relief from stay filed by Arturo Vega and
     Unta Key and Roy Castellanos (the “Castellanos RFS Motion”), respectively, to September 10, 2019 at 10:00 a.m. On August 14, 2019
     and August 21, 2019, the Official Committee of Unsecured Creditors (the “Committee”) filed a Stipulation [between the Committee and
     Hillair Capital Management, LLC (“Hillair”)] Further Extending Deadline for Official Committee of Unsecured Creditors to Challenge Claim
     and Lien of Hillair Capital Management, LLC, the former of which was approved by order of the Court entered on August 15, 2019. On or
     about August 21, 2019, the Debtors filed a stipulation resolving the (limited) objection(s) to the Exclusivity Motion. On or about August
     26, 2019, the Court entered an order granting the relief sought by and through the Lease Extension Motion. On or about August 29,
     2019, the Debtors filed a stipulation between the Debtor(s) and Ray Castellanos that resolved the Castellanos RFS Motion.

     On or about August 29, 2019, the Debtors filed a Notice of Motion and Motion for Entry of an Order (i) Approving Bidding Procedures for
     Sale of Assets; (ii) Approving the Expense Reimbursement; (iii) Approving the Process for Notifying Non-Debtor Contract Counterparties
     of Assumption and Assignment of Contracts; and (iv) Granting Related Relief, in which the Debtors sought, amongst other things, entry
     of an order approving Hillair as the stalking horse bidder (the “Bid Procedures Motion”). The hearing on the Bid Procedures Motion was
     set for September 5, 2019 at 10:00 a.m. Throughout the month of August, Armory Securities (the Debtors’ investment banker)
     continued to work closely with the Debtors to market the business(es) in search of (a) qualified bidder(s) and/or (a) recapitalization
     partner(s).



4.   Describe potential future developments which may have a significant impact on the case:

     See answer to question #3. Armory will continue to explore a sale of the assets and a recapitalization of the business in order to
     determine which exit strategy is most value maximizing to the Debtors.
5.   Attach copies of all Orders granting relief from the automatic stay that were entered during the reporting period.


6.   Did you receive any exempt income this month, which is not set forth in the operating report? If "Yes", please set forth the amounts and
     sources of the income below.                                                                                                                 No    Yes
                                                                                                                                                  X

     /s/ George Voskanian
I,   George Voskanian, CFO/Co-CEO
     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-possession operating report and that the
     information contained herein is true and complete to the best of my knowledge.




                                                                          Page 16 of 16
